DETAILED ACTION
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2021 has been entered.
 
Status
This Office Action is responsive to claim amendments filed for No. 16/063,208 on July 29, 2021. Please note: Claims 3, 5, 8, 10, 13, 16 and 20 have been amended, claims 1, 2 and 7 have been cancelled. Claims 3-6 and 8-21 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The previous claim objections are hereby withdrawn since the amended claims, submitted on July 29, 2021, overcome the objections.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-6, 8, 10, 12-14, 16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Vaught et al. (US 20130187835 A1), hereinafter Vaught, in view of Lopez et al. (US 20160274762 A1), hereinafter Lopez, .

Regarding Claim 3, Vaught teaches:
A head mounted display cooperative display system (FIG. 7), comprising: 
a display apparatus (FIG. 7: 710 and 712; See paragraph [0026], lines 4-6: 710 and 712 may be integrated into a same device); and 
a head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800) coupled to the display apparatus (FIG. 7: 702 coupled to 712), 
wherein the display apparatus (FIG. 7: 710 and 712) includes 
a first display (710) configured to display or project primary information (See FIGS. 1-7, showing a first display (104, 500, 710) that is configured to provide displayed or projected primary information); and 
a first controller (See paragraph [0036], lines 1-2; FIG. 11: 1102, 1104 and 1108 correspond to a first controller; See paragraph [0049]) configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information (See FIG. 10A: 1010; See paragraph [0039], lines 1-4), 
wherein the head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800) includes: 
a second display (FIG. 9: 804) configured to display secondary information which is viewed by the wearer (See FIGS. 2-4 and 6, showing secondary information which is viewed by the wearer);
a camera (FIG. 8: 806) configured to capture an image in a direction in which the wearer faces (See paragraph [0032], lines 12-15); and 
a second controller (See paragraph [0036]; FIG. 9: 820) configured to detect a staring point of the wearer with respect to the captured image (See paragraph [0028], lines 1-13: identifying the particular object at which the user is gazing), 
wherein the first controller of the display apparatus 
(See FIG. 10A: 1020; See paragraph [0040]), 
	(2) selects the secondary information related to the position information (See FIG. 10A: 1027; See paragraph [0040], last five lines; See FIG. 10B: 1028; See paragraph [0042]; Therefore, by identifying the one or more objects and then sending the information to the head mounted display, the first controller selects the secondary information related to the position information), 
	(3) causes the second display to display the secondary information which includes first secondary information for controlling the primary information (See paragraph [0021], lines 1-10; See FIG. 4: 300 is an example of first secondary information for controlling the primary information) and second secondary information for providing text (See paragraph [0018], lines 8-17; See paragraph [0019], last six lines; See FIGS. 2 and 3: 206 and 210 correspond to second secondary information for providing text) in case where the calculated position information is  on the displayed or projected primary information (See FIG. 10B: 1036 and 1042; See paragraph [0043]; Therefore, by identifying the one or more objects and then sending the information to the head mounted display so that the second display can continually update the secondary information based on the identity of the currently stared at object, the first controller causes the second display to perform the claimed functions)
Vaught does not explicitly teach:
the first controller (4) does not set a period of time until the secondary information is erased in case where an identification image identifying a region of the displayed or projected primary information are detected, and
(5) does set the period of time until the secondary information is erased in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed.
	However, in the same field of endeavor, methods of controlling devices viewed in augmented reality (Lopez, paragraph [0002]), Lopez teaches:
A first controller (See paragraph [0040], lines 1-6: CPU) (4) does not set a period of time until secondary information (See paragraph [0049]; See FIG. 6, showing secondary information (UI’s) displayed next to various devices) is erased in case where a device with a region of displayed or projected primary information is (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information remains as long as the first controller detects that the TV (FIG. 4), which displays primary information, is in the field of view of the AR device 100 (FIG. 1)), and
(5) does set the period of time until the secondary information is erased (See paragraph [0059]: a predetermined period of time until UI’s are hidden; See paragraph [0066]) in case where the device is not detected in a state where the secondary information is displayed (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information is erased after the period of time once the first controller detects that the TV (FIG. 4), which displays primary information, has left the field of view of the AR device 100 (FIG. 1)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Vaught) so the first controller (4) does not set a period of time until the secondary information is erased, and (5) does set the period of time until the secondary information is erased (as taught by Lopez). Doing so would appropriately remove the secondary information when the user is no longer viewing the device associated with the secondary information (See Lopez, paragraphs [0059] and [0066]: the UI’s are hidden when the user looks away for a period of time).
Vaught in view of Lopez does not explicitly teach (see limitations emphasized in italics): 
the first controller (4) does not set a period of time until the secondary information is erased in case where an identification image identifying a region of the displayed or projected primary information are detected, and
(5) does set the period of time until the secondary information is erased in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed.
However, in the same field of endeavor, wearable devices (Publicover, Abstract), Publicover teaches:
A first controller (FIG. 1: 14; See paragraph [0038]) (4) determines that a device (50) displaying primary information (See FIG. 5: images displayed on 50) is within a field of view (See FIG. 5: 52) of a head mounted display device (FIG. 1: 10) in case where an identification image (FIG. 5: 55) identifying a region of the displayed or projected primary information are detected (See paragraph [0050], lines 1-5), and
(See paragraph [0050], lines 1-5; Therefore, the identification image 55 is only detected when the device 50 is within the field of view 52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify head mounted display cooperative display system (as taught by Vaught in view of Lopez) so, the first controller (4) does not set a period of time until the secondary information is erased in case where an identification image identifying a region of the displayed or projected primary information are detected, and (5) does set the period of time until the secondary information is erased in case where the identification image is not detected in a state where the secondary information is displayed (implementing the identification image, as taught by Publicover). In other words, it would have been obvious to use the identification image taught by Publicover to detect the device displaying primary information in order to determine when to erase the secondary information, as taught by Lopez. Doing so would enable the ability to generate identifiable reference objects without any (hardware) modifications of real-world objects (See Publicover, paragraph [0051]).
Vaught in view of Lopez, in further view of Publicover does not explicitly teach (see limitations emphasized in italics): 
the first controller (5) does set the period of time until the secondary information is erased in accordance with an attribute of each of the first secondary information and the second secondary information.
	However, in the same field of endeavor, head mounted displays (Chi, FIG. 2), Chi teaches:
	a first controller (FIG. 1: 180) sets a period of time until secondary information is erased (See paragraph [0157], last three lines) in accordance with an attribute of each piece of first secondary information and second secondary information (See FIGS. 10A and 10B, showing different examples of first secondary information and second secondary information (AR images)) (See paragraph [0228]: Therefore, the first controller sets the period of time until secondary information is erased based on an importance attribute of each of first secondary information and second secondary information).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Vaught in view of Lopez, in further view of Publicover) so, when the first controller sets the period of time until the secondary information is erased in accordance with an attribute of each piece of the first secondary information and (as taught by Chi). Doing so would allow for the period of time to be set based on the importance of the secondary information (See Chi, paragraph [0228]).

Regarding Claim 4, Vaught in view of Lopez, in further view of Publicover, and in further view of Chi teaches all of the elements of the claimed invention, as stated above. Furthermore, Vaught in view of Lopez, in further view of Publicover, and in further view of Chi teaches:
The head mounted display cooperative display system according to claim 3, wherein the first controller calculates the position information of the staring point of the wearer of the head mounted display with respect to the primary information by specifying a display region of the primary information in the captured image (See Vaught, paragraph [0037]), deriving a conversion formula based on coordinates on the specified display region corresponding to coordinates specific to the primary information, and performing coordinate conversion of the staring point of the wearer of the head mounted display in the captured image (See Publicover, paragraph [0050], lines 12-22).
In addition, the same motivation is used as for claim 3 for including the additional features of Publicover.

Regarding Claim 5, Vaught in view of Lopez, in further view of Publicover, and in further view of Chi teaches all of the elements of the claimed invention, as stated above. Furthermore, Vaught in view of Lopez, in further view of Publicover, and in further view of Chi teaches:
The head mounted display cooperative display system according to claim 4, wherein by detecting the identification image (Publicover, FIG. 5: 55) arranged on the coordinates specific to the primary information (See Publicover, FIGS. 5: primary information on display 50) (See Publicover, paragraph [0050], lines 1-5), the display region of the primary information is specified, and the conversion formula is derived (See Publicover, paragraph [0050], lines 12-22).

Regarding Claim 6, Vaught in view of Lopez, in further view of Publicover, and in further view of Chi teaches all of the elements of the claimed invention, as stated above. Furthermore, Vaught teaches:
The head mounted display cooperative display system according to claim 3, wherein the first controller calculates the position information of the staring point of the wearer of the head mounted display with respect to the (See FIG. 10A: 1010; See paragraph [0039], lines 1-4) when the staring point of the wearer of the head mounted display in the captured image is staying at a certain position (See paragraph [0024], lines 1-11).

Regarding Claim 8, Vaught teaches:
A head mounted display cooperative display system (FIG. 7), comprising: 
a display apparatus (FIG. 7: 710 and 712; See paragraph [0026], lines 4-6: 710 and 712 may be integrated into a same device); and 
a head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800) coupled to the display apparatus (FIG. 7: 702 coupled to 712), 
wherein the display apparatus (FIG. 7: 710 and 712) includes 
a first display (710) configured to display or project primary information (See FIGS. 1-7, showing a first display (104, 500, 710) that is configured to provide displayed or projected primary information); and 
a first controller (See paragraph [0036], lines 1-2; FIG. 11: 1102, 1104 and 1108 correspond to a first controller; See paragraph [0049]) configured to calculate position information of a staring point of a wearer of the head mounted display with respect to the displayed or projected primary information (See FIG. 10A: 1010; See paragraph [0039], lines 1-4), 
wherein the head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800) includes: 
a second display (FIG. 9: 804) configured to display secondary information which is viewed by the wearer (See FIGS. 2-4 and 6, showing secondary information which is viewed by the wearer);
a camera (FIG. 8: 806) configured to capture an image in a direction in which the wearer faces (See paragraph [0032], lines 12-15); and 
a second controller (See paragraph [0036]; FIG. 9: 820) configured to detect a staring point of the wearer with respect to the captured image (See paragraph [0028], lines 1-13: identifying the particular object at which the user is gazing), 
wherein the first controller of the display apparatus 
(See FIG. 10A: 1020; See paragraph [0040]), 
	(2) selects the secondary information related to the position information (See FIG. 10A: 1027; See paragraph [0040], last five lines; See FIG. 10B: 1028; See paragraph [0042]; Therefore, by identifying the one or more objects and then sending the information to the head mounted display, the first controller selects the secondary information related to the position information), 
	(3) causes the second display to display the secondary information which includes first secondary information for controlling the primary information (See paragraph [0021], lines 1-10; See FIG. 4: 300 is an example of first secondary information for controlling the primary information) and second secondary information for providing text (See paragraph [0018], lines 8-17; See paragraph [0019], last six lines; See FIGS. 2 and 3: 206 and 210 correspond to second secondary information for providing text) in case where the calculated position information is on the displayed or projected primary information (See FIG. 10B: 1036 and 1042; See paragraph [0043]; Therefore, by identifying the one or more objects and then sending the information to the head mounted display so that the second display can continually update the secondary information based on the identity of the currently stared at object, the first controller causes the second display to perform the claimed functions).
Vaught does not explicitly teach:
The first display configured to display an identification image identifying a region of the displayed or projected primary information; and
	the first controller (4) sets transmittance to first transmittance which is the lowest transmittance for displaying the secondary information in case where the identification image is detected in a state where the secondary information is displayed,
	(5) sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying the secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and	

	However, in the same field of endeavor, methods of controlling devices viewed in augmented reality (Lopez, paragraph [0002]), Lopez teaches:
	A first controller (See paragraph [0040], lines 1-6: CPU) sets transmittance (See paragraph [0030]: Therefore, since the device in FIG. 1 is an AR device, the UI images will be controlled to be displayed or not displayed by changing transmittance of the display) for displaying secondary information (See paragraph [0049]; See FIG. 6, showing secondary information (UI’s) displayed next to various devices) (See paragraph [0059]; See paragraph [0066]: Therefore, the transmittance is increased to hide the secondary information) when a calculated position information (See paragraph [0032]: coordinates of where the user is looking on the display 130 of the AR device 100, or in the world around the user) is determined not to be on primary information in a state where the secondary information is displayed (See paragraph [0059]; See paragraph [0066]; Therefore, as shown in FIG. 6, when a line of sight direction and position information are determined not to be on primary information (i.e., the user has looked away from the UI associated with TV) the predetermined period of time until UI’s are hidden is set).
	(4) sets transmittance (See paragraph [0030]: Therefore, since the device in FIG. 1 is an AR device, the UI images will be controlled to be displayed or not displayed by changing transmittance of the display) to first transmittance which is the lowest transmittance for displaying the secondary information (See paragraph [0049]; See FIG. 6, showing secondary information (UI’s) displayed next to various devices. This is the lowest transmittance for displaying the secondary information because it is when the secondary information is visible on the display) (See paragraph [0059]; See paragraph [0066]: Therefore, the transmittance is increased to hide the secondary information) in case where a device with a region of displayed or projected primary information is detected in a state where the secondary information is displayed (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information remains as long as the first controller detects that the TV (FIG. 4), which displays primary information, is in the field of view of the AR device 100 (FIG. 1)),
(See paragraph [0059]: a predetermined period of time until UI’s are hidden; See paragraph [0066]), for displaying the secondary information in case where the identification image is not detected in a state where the secondary information is displayed (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information is erased after the period of time, during which the secondary information is still displayed at a second transmittance lower than 100%, once the first controller detects that the TV (FIG. 4), which displays primary information, has left the field of view of the AR device 100 (FIG. 1)), and	
	(6) sets transmittance to third transmittance which is 100% for displaying the secondary information in accordance with an attribute of each of the first secondary information and the second secondary information, in case where the device is not detected in a state where the secondary information is displayed (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information is erased, setting the transmittance to third transmittance which is 100%, after the period of time once the first controller detects that the TV (FIG. 4), which displays primary information, has left the field of view of the AR device 100 (FIG. 1)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Vaught) so the first controller sets the transmittance depending on whether a device displaying primary information is detected (as taught by Lopez). Doing so would appropriately remove the secondary information when the user is no longer viewing the device associated with the secondary information (See Lopez, paragraphs [0059] and [0066]: the UI’s are hidden when the user looks away for a period of time).
Vaught in view of Lopez does not explicitly teach (see limitations emphasized in italics): 
The first display configured to display an identification image identifying a region of the displayed or projected primary information; and
	the first controller (4) sets transmittance to first transmittance which is the lowest transmittance for displaying the secondary information in case where the identification image is detected in a state where the secondary information is displayed,
in case where the identification image is not detected in a state where the secondary information is displayed, and	
	(6) sets transmittance to third transmittance which is 100% for displaying the secondary information in accordance with an attribute of each of the first secondary information and the second secondary information, in case where the identification image is not detected for the period of time in a state where the secondary information is displayed.
However, in the same field of endeavor, wearable devices (Publicover, Abstract), Publicover teaches:
A first display (50) configured to display an identification image (FIG. 5: 55) identifying a region of displayed or projected primary information (See paragraph [0050], lines 1-5); and
a first controller (FIG. 1: 14; See paragraph [0038]) (4) determines that the first display (50) displaying primary information (See FIG. 5: images displayed on 50) is within a field of view (See FIG. 5: 52) of a head mounted display device (FIG. 1: 10) in case where the identification image (FIG. 5: 55) identifying a region of the displayed or projected primary information are detected (See paragraph [0050], lines 1-5), and
(5)  determines that the first display displaying primary information is not within the field of view of the head mounted display device in case where the identification image is not detected (See paragraph [0050], lines 1-5; Therefore, the identification image 55 is only detected when the device 50 is within the field of view 52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify head mounted display cooperative display system (as taught by Vaught in view of Lopez) so, the first display is configured to display an identification image identifying a region of the displayed or projected primary information; and the first controller sets the transmittance in accordance with the detection of an identification image (implementing the identification image, as taught by Publicover). In other words, it would have been obvious to use the identification image taught by Publicover to detect the device displaying primary information in order to determine when to erase the secondary information according the transmittance of the secondary information, as taught by Lopez. Doing so would enable the ability to generate identifiable reference objects without any (hardware) modifications of real-world objects (See Publicover, paragraph [0051]).

	the first controller (6) sets transmittance to third transmittance which is 100% for displaying the secondary information in accordance with an attribute of each of the first secondary information and the second secondary information.
However, in the same field of endeavor, head mounted displays (Chi, FIG. 2), Chi teaches:
	a first controller (FIG. 1: 180) sets transmittance to third transmittance which is 100%for displaying secondary information in accordance with an attribute of each piece of first secondary information and second secondary information (See FIGS. 10A and 10B, showing different examples of first secondary information and second secondary information (AR images)) (See paragraph [0228]: Therefore, the first controller sets transmittance based on an importance attribute of each of first secondary information and second secondary information).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by Vaught in view of Lopez, in further view of Publicover) so the first controller sets transmittance to third transmittance which is 100%for displaying the secondary information in accordance with an attribute of each of the first secondary information and the second secondary information (as taught by Chi). Doing so would allow for the transmittance to be adjusted based on the importance of the secondary information (See Chi, paragraph [0228]).

Regarding Claim 10, Vaught teaches:
A display apparatus (FIG. 7: 710 and 712; See paragraph [0026], lines 4-6: 710 and 712 may be integrated into a same device) connected to a head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800), comprising: 
a display (710) configured to display or project primary information (See FIGS. 1-7, showing a first display (104, 500, 710) that is configured to provide displayed or projected primary information); and
a controller (See paragraph [0036], lines 1-2; FIG. 11: 1102, 1104 and 1108 correspond to a controller; See paragraph [0049]) configured to calculate position information of a staring point of a wearer of the head mounted display (See paragraph [0028], lines 1-13: identifying the particular object at which the user is gazing) with respect to the displayed or projected primary information (See FIG. 10A: 1010; See paragraph [0039], lines 1-4), 
wherein the controller 
	calculates the position information of the staring point of the wearer with respect to the displayed or projected primary information in accordance with a predetermined procedure (See FIG. 10A: 1010; See paragraph [0039], lines 1-4) based on information received from the head mounted display (See FIG. 10A: 1020; See paragraph [0040]), and 	
selects secondary information which includes first secondary information for controlling the primary information (See paragraph [0021], lines 1-10; See FIG. 4: 300 is an example of first secondary information for controlling the primary information) and second secondary information for providing text (See paragraph [0018], lines 8-17; See paragraph [0019], last six lines; See FIGS. 2 and 3: 206 and 210 correspond to second secondary information for providing text), 
wherein a display method of the secondary information displayed on the head mounted display is changed in case where the position information is on the displayed or projected primary information (See FIG. 10B: 1036 and 1042; See paragraph [0043]).
Vaught does not explicitly teach (see limitations emphasized in italics):
The display configured to display an identification image identifying a region of the displayed or projected primary information; and
wherein a display method of the secondary information displayed on the head mounted display in case where the position information is determined to be on the displayed or projected primary information is different from a display method of the secondary information in case where the position information is not on the displayed or projected primary information in a state where the secondary information is displayed, and 
wherein the controller does set a period of time until the secondary information is erased in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
does not set a period of time until the secondary information is erased in case where the identification image is detected.
(Lopez, paragraph [0002]), Lopez teaches:
wherein a display method of secondary information (See paragraph [0049]; See FIG. 6, showing secondary information (UI’s) displayed next to various devices) displayed on a head mounted display (See FIG. 1) in case where position information is on displayed or projected primary information is different from a display method of the secondary information in case where the position information is not on the displayed or projected primary information in a state where the secondary information is displayed (See paragraph [0059]; See paragraph [0066]; Therefore, as shown in FIG. 6, the display method changes for the UI’s when the position information is determined to be on primary information (i.e., the user has looked away from the UI associated with TV) because the secondary gets hidden), and
	wherein a controller (See paragraph [0040], lines 1-6: CPU) does set a period of time (See paragraph [0059]: a predetermined period of time until UI’s are hidden; See paragraph [0066]) until the secondary information is erased in case a device with a region of displayed or projected primary information is not detected in a state where the secondary information is displayed (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information is erased after the period of time once the first controller detects that the TV (FIG. 4), which displays primary information, has left the field of view of the AR device 100 (FIG. 1)), and
	does not set a period of time until the secondary information is erased in case where the device is detected (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information remains as long as the first controller detects that the TV (FIG. 4), which displays primary information, is in the field of view of the AR device 100 (FIG. 1)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Vaught) a display method of the secondary information displayed on the head mounted display in case where the position information is determined to be on the displayed or projected primary information is different from a display method of the secondary information in case where the position information is not on the displayed or projected primary information in a state where the secondary information is displayed, and, and wherein the controller the first controller does set a period of time until the secondary information is erased, and does not set a period of time until the secondary information is erased (as taught by Lopez). Doing so would appropriately remove the secondary information when the user is no longer viewing the device associated with the secondary information (See Lopez, paragraphs [0059] and [0066]: the UI’s are hidden when the user looks away for a period of time).
Vaught in view of Lopez does not explicitly teach (see limitations emphasized in italics): 
The display configured to display an identification image identifying a region of the displayed or projected primary information; and
wherein the controller does set a period of time until the secondary information is erased in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and
does not set a period of time until the secondary information is erased in case where the identification image is detected.
However, in the same field of endeavor, wearable devices (Publicover, Abstract), Publicover teaches:
A display (FIG. 5: 50) configured to display an identification image (FIG. 5: 55) identifying a region of the displayed or projected primary information (See paragraph [0050], lines 1-5); and
a controller (FIG. 1: 14; See paragraph [0038]) determines that the display (50) displaying primary information (See FIG. 5: images displayed on 50) is within a field of view (See FIG. 5: 52) of a head mounted display device (FIG. 1: 10) in case where the identification image (FIG. 5: 55) identifying a region of the displayed or projected primary information are detected (See paragraph [0050], lines 1-5), and
determines that the display displaying primary information is not within the field of view of the head mounted display device in case where the identification image is not detected (See paragraph [0050], lines 1-5; Therefore, the identification image 55 is only detected when the device 50 is within the field of view 52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Vaught in view of Lopez) so the display configured to display an identification image identifying a region of the displayed or projected primary information; and wherein the controller does set a period of time until the secondary information is erased in case where the identification image is not detected in a state where the secondary information is displayed, and does not set a period of time until the secondary information is erased in case where the identification image is detected (implementing the identification image, as taught by Publicover). In other words, it would have been obvious to use the (See Publicover, paragraph [0051]).
Vaught in view of Lopez, in further view of Publicover does not explicitly teach (see limitations emphasized in italics): 
wherein the controller does set a period of time until the secondary information is erased in accordance with an attribute of each of the first secondary information and the second secondary information.
	However, in the same field of endeavor, head mounted displays (Chi, FIG. 2), Chi teaches:
	a controller (FIG. 1: 180) determines a period of time until secondary information is erased (See paragraph [0157], last three lines) in accordance with an attribute of each piece of first secondary information and second secondary information (See FIGS. 10A and 10B, showing different examples of first secondary information and second secondary information (AR images)) (See paragraph [0228]: Therefore, the first controller sets the period of time until secondary information is erased based on an importance attribute of each of first secondary information and second secondary information).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Vaught in view of Lopez, in further view of Publicover) so the controller determines a period of time until the secondary information is erased in accordance with an attribute of each of the first secondary information and the second secondary information (as taught by Chi). Doing so would allow for the period of time to be set based on the importance of the secondary information (See Chi, paragraph [0228]).

Regarding Claims 12 and 13, please refer to the above rejection of claims 4 and 5. The limitations are substantially the same, as are the grounds of rejection.

Regarding Claim 14, please refer to the above rejection of claim 6. The limitations are substantially the same, as are the grounds of rejection.

Claim 16, Vaught teaches:
A display apparatus (FIG. 7: 710 and 712; See paragraph [0026], lines 4-6: 710 and 712 may be integrated into a same device) connected to a head mounted display (FIG. 7: 702; FIGS. 8 and 9: 800), comprising: 
a display (710) configured to display or project primary information (See FIGS. 1-7, showing a first display (104, 500, 710) that is configured to provide displayed or projected primary information); and
a controller (See paragraph [0036], lines 1-2; FIG. 11: 1102, 1104 and 1108 correspond to a controller; See paragraph [0049]) configured to calculate position information of a staring point of a wearer of the head mounted display (See paragraph [0028], lines 1-13: identifying the particular object at which the user is gazing) with respect to the displayed or projected primary information (See FIG. 10A: 1010; See paragraph [0039], lines 1-4), 
wherein the controller 
	calculates the position information of the staring point of the wearer with respect to the displayed or projected primary information in accordance with a predetermined procedure (See FIG. 10A: 1010; See paragraph [0039], lines 1-4) based on information received from the head mounted display (See FIG. 10A: 1020; See paragraph [0040]), and 	
selects secondary information which includes first secondary information for controlling the primary information (See paragraph [0021], lines 1-10; See FIG. 4: 300 is an example of first secondary information for controlling the primary information) and second secondary information for providing text (See paragraph [0018], lines 8-17; See paragraph [0019], last six lines; See FIGS. 2 and 3: 206 and 210 correspond to second secondary information for providing text), 
wherein a display method of the secondary information displayed on the head mounted display is changed in case where the position information is on the displayed or projected primary information (See FIG. 10B: 1036 and 1042; See paragraph [0043]).
Vaught does not explicitly teach (see limitations emphasized in italics):
The display configured to display an identification image identifying a region of the displayed or projected primary information;
is different from a display method of the secondary information in case where the position information is not on the displayed or projected primary information in a state where the secondary information is displayed, and 
wherein the controller sets transmittance to first transmittance which is the lowest transmittance for displaying the secondary information in case where the identification image is detected in a state where the secondary information is displayed,
sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying the secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and	
sets transmittance to third transmittance which is 100% for displaying the secondary information in accordance with an attribute of each of the first secondary information and the second secondary information, in case where the identification image is not detected for the period of time in a state where the secondary information is displayed.	
	However, in the same field of endeavor, methods of controlling devices viewed in augmented reality (Lopez, paragraph [0002]), Lopez teaches:
wherein a display method of secondary information (See paragraph [0049]; See FIG. 6, showing secondary information (UI’s) displayed next to various devices) displayed on a head mounted display (See FIG. 1) in case where position information is on displayed or projected primary information is different from a display method of the secondary information in case where the position information is not on the displayed or projected primary information in a state where the secondary information is displayed (See paragraph [0059]; See paragraph [0066]; Therefore, as shown in FIG. 6, the display method changes for the UI’s when the position information is determined to be on primary information (i.e., the user has looked away from the UI associated with TV) because the secondary gets hidden), and
	wherein a controller (See paragraph [0040], lines 1-6: CPU) sets transmittance (See paragraph [0030]: Therefore, since the device in FIG. 1 is an AR device, the UI images will be controlled to be displayed or not displayed by changing transmittance of the display) for displaying secondary information (See paragraph [0049]; See FIG. 6, showing secondary information (UI’s) displayed next to various devices) (See paragraph [0059]; See paragraph [0066]: Therefore, the transmittance is increased to hide the secondary information) when a calculated position information (See paragraph [0032]: coordinates of where the user is looking on the display 130 of the AR device 100, or in the world around the user) is determined not to be on primary information in a state where the secondary information is displayed (See paragraph [0059]; See paragraph [0066]; Therefore, as shown in FIG. 6, when a line of sight direction and position information are determined not to be on primary information (i.e., the user has looked away from the UI associated with TV) the predetermined period of time until UI’s are hidden is set).
	sets transmittance (See paragraph [0030]: Therefore, since the device in FIG. 1 is an AR device, the UI images will be controlled to be displayed or not displayed by changing transmittance of the display) to first transmittance which is the lowest transmittance for displaying the secondary information (See paragraph [0049]; See FIG. 6, showing secondary information (UI’s) displayed next to various devices. This is the lowest transmittance for displaying the secondary information because it is when the secondary information is visible on the display) (See paragraph [0059]; See paragraph [0066]: Therefore, the transmittance is increased to hide the secondary information) in case where a device with a region of displayed or projected primary information is detected in a state where the secondary information is displayed (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information remains as long as the first controller detects that the TV (FIG. 4), which displays primary information, is in the field of view of the AR device 100 (FIG. 1)),
	sets transmittance to second transmittance which is lower than 100%, for a period of time (See paragraph [0059]: a predetermined period of time until UI’s are hidden; See paragraph [0066]), for displaying the secondary information in case where the identification image is not detected in a state where the secondary information is displayed (See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information is erased after the period of time, during which the secondary information is still displayed at a second transmittance lower than 100%, once the first controller detects that the TV (FIG. 4), which displays primary information, has left the field of view of the AR device 100 (FIG. 1)), and	
(See paragraph [0028], last five lines; See paragraph [0059], lines 3-8; See paragraph [0066], last five lines; Therefore, the secondary information is erased, setting the transmittance to third transmittance which is 100%, after the period of time once the first controller detects that the TV (FIG. 4), which displays primary information, has left the field of view of the AR device 100 (FIG. 1)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Vaught) so a display method of the secondary information displayed on the head mounted display in case where the position information is on the displayed or projected primary information is different from a display method of the secondary information in case where the position information is not on the displayed or projected primary information in a state where the secondary information is displayed, and the controller sets the transmittance depending on whether a device displaying primary information is detected (as taught by Lopez). Doing so would appropriately remove the secondary information when the user is no longer viewing the device associated with the secondary information (See Lopez, paragraphs [0059] and [0066]: the UI’s are hidden when the user looks away for a period of time).
Vaught in view of Lopez does not explicitly teach (see limitations emphasized in italics): 
The display configured to display an identification image identifying a region of the displayed or projected primary information;
wherein the controller sets transmittance to first transmittance which is the lowest transmittance for displaying the secondary information in case where the identification image is detected in a state where the secondary information is displayed,
sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying the secondary information in accordance with an attribute of each of the first secondary information and the second secondary information in case where the identification image is not detected in a state where the secondary information is displayed, and	
sets transmittance to third transmittance which is 100% for displaying the secondary information in accordance with an attribute of each of the first secondary information and the second secondary information, in case where the identification image is not detected for the period of time in a state where the secondary information is displayed.	
However, in the same field of endeavor, wearable devices (Publicover, Abstract), Publicover teaches:
A display (FIG. 5: 50) configured to display an identification image (FIG. 5: 55) identifying a region of the displayed or projected primary information (See paragraph [0050], lines 1-5); and
a controller (FIG. 1: 14; See paragraph [0038]) determines that the display (50) displaying primary information (See FIG. 5: images displayed on 50) is within a field of view (See FIG. 5: 52) of a head mounted display device (FIG. 1: 10) in case where the identification image (FIG. 5: 55) identifying a region of the displayed or projected primary information are detected (See paragraph [0050], lines 1-5), and
determines that the display displaying primary information is not within the field of view of the head mounted display device in case where the identification image is not detected (See paragraph [0050], lines 1-5; Therefore, the identification image 55 is only detected when the device 50 is within the field of view 52).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Vaught in view of Lopez) so the display configured to display an identification image identifying a region of the displayed or projected primary information; and wherein the controller does set a period of time until the secondary information is erased in case where the identification image is not detected in a state where the secondary information is displayed, and does not set a period of time until the secondary information is erased in case where the identification image is detected (implementing the identification image, as taught by Publicover). In other words, it would have been obvious to use the identification image taught by Publicover to detect the device displaying primary information in order to determine when to erase the secondary information, as taught by Lopez. Doing so would enable the ability to generate identifiable reference objects without any (hardware) modifications of real-world objects (See Publicover, paragraph [0051]).
Vaught in view of Lopez, in further view of Publicover does not explicitly teach (see limitations emphasized in italics): 
wherein the controller sets transmittance to second transmittance which is lower than 100%, for a period of time, for displaying the secondary information in accordance with an attribute of each of the first secondary information and the second secondary information.
(Chi, FIG. 2), Chi teaches:
	a controller (FIG. 1: 180) determines transmittance for displaying secondary in accordance with an attribute of each piece of first secondary information and second secondary information (See FIGS. 10A and 10B, showing different examples of first secondary information and second secondary information (AR images)) (See paragraph [0228]: Therefore, the first controller sets transmittance based on an importance attribute of each of first secondary information and second secondary information).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Vaught in view of Lopez) so the controller determines transmittance for displaying the secondary information in accordance with an attribute of each of the first secondary information and the second secondary information (as taught by Chi). Doing so would allow for the transmittance to be adjusted based on the importance of the secondary information (See Chi, paragraph [0228]).

Regarding Claim 18, Vaught in view of Lopez, in further view of Publicover, and in further view of Chi teaches all of the elements of the claimed invention, as stated above. Furthermore, V Vaught in view of Lopez, in further view of Publicover, and in further view of Chi teaches:
The head mounted display cooperative display system according to claim 3, wherein the first controller sets a first period of time until the first secondary information is erased, and a second period of time until the second secondary information is erased (See Chi, FIGS. 10A and 10B, showing different examples of first secondary information and second secondary information (AR images)) (See Chi, paragraph [0228]: Therefore, the first controller sets the period of time until secondary information is erased based on an importance attribute of each of first secondary information and second secondary information).
Vaught in view of Lopez, in further view of Publicover, and in further view of Chi as combined above does not explicitly teach:
wherein the second period is longer than the first period.
However, Chi teaches further:
a first period of time until first secondary information is erased, and a second period of time until second secondary information is erased, wherein the second period is longer than the first period (See paragraph [0228]: controller 180 may control a pop-up AR image 1012 showing `OUT OF STOCK` not to be disappeared. Therefore, a second period of time until second secondary information is erased for the AR image 1012 is indefinite and therefore is greater than a first period of time until first secondary information is erased (in other words other AR images are controlled to disappear unlike the AR image 1012)).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the head mounted display cooperative display system (as taught by Vaught in view of Lopez, in further view of Publicover, and in further view of Chi as combined above) so the second period is longer than the first period (as taught by Chi). Doing so would allow for the controller to determine that the second secondary information is to remain on the display if it is deemed to be important (See Chi, paragraph [0228]).

Regarding Claims 19-21, please refer to the above rejection of claim 18. The limitations are substantially the same, as are the grounds of rejection.

Claims 9, 11, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Vaught in view of Lopez, in further view of Publicover, and in further view of Chi as applied to claims 3, 8, 10 and 16 above, and further in view of Jeong et al. (US 20170332128 A1), hereinafter Jeong.

Regarding Claim 9, Vaught in view of Lopez, in further view of Publicover, and in further view of Chi teaches all of the elements of the claimed invention, as stated above. Furthermore, Vaught teaches:
The head mounted display cooperative display system according to claim 3, the head mounted display is further configured to acquire a sound being around the wearer of the head mounted display (See paragraph [0032], lines 15-17).
Vaught in view of Lopez, in further view of Publicover, and in further view of Chi does not explicitly teach:
wherein the first controller of the display apparatus is further configured to convert the sound into a text, the sound being from the head mounted display, and the display apparatus displays secondary information related to a keyword detected in the text.
However, in the same field of endeavor, display apparatuses (Jeong, Abstract), Jeong teaches:
(See FIG. 3: 370) of a display apparatus (See FIG. 14: 1310) is configured to convert a sound into a text (See paragraph [0375]), the sound being from a head mounted display (See FIG. 5(b); See FIG. 13: 1320) (See paragraph [0210]; See paragraph [0333], lines 10-15), and the display apparatus displays secondary information related to a keyword detected in the text (See paragraph [0380], lines 1-11; See FIG. 27).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the head mounted display cooperative display system (as taught by V Vaught in view of Lopez, in further view of Publicover, and in further view of Chi) so the first controller of the display apparatus is further configured to convert the sound into a text, the sound being from the head mounted display, and the display apparatus displays secondary information related to a keyword detected in the text (as taught by Jeong). Doing so would allowed for the user to control secondary information to be displayed using spoken words (See Jeong, paragraph [0380]).

Regarding Claim 11, Vaught in view of Lopez, in further view of Publicover, and in further view of Chi teaches all of the elements of the claimed invention, as stated above. Furthermore, Vaught teaches:
The display apparatus according to claim 10, further comprising: 
a separator configured to separate various kinds of signals included in the primary information and acquires information identifying the primary information (See paragraph [0040], last five lines; See paragraph [0041]; Therefore, the display apparatus comprises a structure corresponding to a separator to separate various kinds of signals included in the primary information (separates signals corresponding to each of multiple objects) and acquires information identifying the primary information); and 
an IP communication interface (FIG. 11: 1108; See paragraph [0056]) configured to receive a database in which secondary information related to the primary information is described (See paragraph [0031]) via a communication network (FIG. 7: 708).
Vaught in view of Lopez, in further view of Publicover, and in further view of Chi does not explicitly teach:
a tuner configured to receive the primary information.
However, in the same field of endeavor, display apparatuses (Jeong, Abstract), Jeong teaches:
(See FIG. 3) comprising a tuner (FIG. 3: 310) configured to receive primary information (See paragraph [0117]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the display apparatus (as taught by Vaught in view of Lopez, in further view of Publicover, and in further view of Chi) to include a tuner configured to receive the primary information (as taught by Jeong). Doing so would allowed for the display apparatus to receive the primary information from a broadcast signal, expanding the functionality of the display apparatus (See Jeong, paragraph [0091]).

Regarding Claim 15, please refer to the above rejection of claim 9. The limitations are substantially the same, as are the grounds of rejection.

Regarding Claim 17, please refer to the above rejection of claim 11. The limitations are substantially the same, as are the grounds of rejection.

Response to Arguments
Applicant's arguments filed 07/29/2021 have been fully considered but they are not persuasive.
	Applicant argues that the previously cited references do not teach the amended limitations of the independent claims (Remarks, pages 10-14). As discussed in the above rejections, the Examiner respectfully submits that Lopez teaches erasing or setting transmittance of secondary information based on a device leaving a field of view of the head mounted device. The Examiner respectfully submits that the additional teachings of Publicover render obvious the claimed use of an identification image, such that the combination of references including Publicover render the independent claims obvious as a whole. Applicant has made no particular arguments to contradict the claim mapping presented above in view of the amended limitations.
For the above reasons, Applicant’s arguments are not convincing to overcome the current rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332.  The examiner can normally be reached on Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN X CASAREZ/Examiner, Art Unit 2692